Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
IDS Submission After First Action On The Merits
On 4 January 2021, a Non-Final Rejection was mailed to applicants.
On 2 July 2021, applicant filed an Information Disclosure Statement. This IDS was not certified. Instead, the fee set forth in 37 CFRR 1.17(p) was submitted. (Fee Code 1806 – Submission of an Information Disclosure Statement.) This IDS was filed after mailing of a first Office action on the merits; consequently, the documents disclosed in this IDS were submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee.
Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). MPEP § 706.07(a) Final Rejection, When Proper on Second Action 
the examiner may apply the information disclosed in the IDS filed on 2 July 2021 while making the next Office action final whether or not the claims have been amended.
Under present practice, second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application ** will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
MPEP § 706.07(a) Final Rejection, When Proper on Second Action.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, contrary to applicant’s assertion that the Non-Final Rejection mailed 4 January 2021 did not put the Applicant “on notice as to the rationale behind the rejection” of independent claim 4, the examiner notes that the Non-Final rejection clearly and specifically identified the electro-optical bulk substrate, in particular, regarding the substrate’s position relative to “a transparent low-side electrode positioned on a first side of the bulk substrate; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”) and Zhu, col. 11, ll. 28-39.” Non-Final Rejection, pp. 5-6 (applying Hassanfiroozi et al. (Dual layer electrode liquid 
Consequently, applicant’s assertions are not persuasive.

    PNG
    media_image1.png
    533
    691
    media_image1.png
    Greyscale


Zhu, Figures 9A and 9B


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15
Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanfiroozi et al. (Dual layer electrode liquid crystal lens for 2D/3D tunable endoscopy imaging system, OPTICS EXPRESS, 18 Apr 2016, Vol. 24, No. 8; “Hassanfiroozi”) in view of Duston et al. (2007/0146910; “Duston”) and further in view of Galstian et al. (2017/0269453; “Galstian”).
Regarding independent claim 1, Hassanfiroozi discloses in figures 1 and 2 a varifocal lens system comprising: 

a first lens positioned in optical communication with the liquid crystal polymer; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens);
a second lens positioned in optical communication with the first lens; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens);
wherein the second lens is optically interposed between the first lens and the liquid crystal polymer; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens); and 
circuit structured to adjust a voltage drop across the liquid crystal polymer, Hassanfiroozi, p. 8534 (“change the applied voltage to change the focal length of the LC lens”).

    PNG
    media_image2.png
    547
    846
    media_image2.png
    Greyscale

Hassanfiroozi, Figure 2




    PNG
    media_image3.png
    430
    587
    media_image3.png
    Greyscale

Hassanfiroozi, Figure 1


Further regarding claim 1, Hassanfiroozi does not explicitly comprise a beam steering liquid crystal polymer.
However, Duston discloses in figures 2A, 2B, 14 and 15 related liquid crystal systems that steer beams in response to a beam steering circuit. Duston, par. [0135] (“by varying the electric potential applied to the differing thicknesses of the electro-optic layer 1540, a substantially homogeneous electric field can be applied resulting in a substantially linear index gradient”).

    PNG
    media_image4.png
    360
    316
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    533
    472
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    202
    393
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    201
    412
    media_image7.png
    Greyscale



Duston, Figures 2A, 2B, 14 and 15


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hassanfiroozi to comprise a beam steering liquid crystal polymer because the resulting configuration would facilitate tracking “movement of the light source relative to the light steering assembly.” Duston, par. [0090].
Further regarding claim 1, while Duston discloses in figures 14 and 14, and related text, beam steering circuits that generate refractive index gradients, Hassanfiroozi in view of Duston does not explicitly disclose that the beam steering system comprises a bulk beam steering crystal and the circuit is a bulk beam steering circuit configured to steer an electro-magnetic (EM) beam incident on the beam steering crystal. Here, the examiner references applicant’s description of bulk configurations that minimize fly-back effects. Remarks, p. 7.


    PNG
    media_image8.png
    481
    713
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    239
    498
    media_image9.png
    Greyscale


Galstian, Figures 9b and 12


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hassanfiroozi in view of Duston’s beam steering device, in accordance with Galstian’s structures and circuits that enhance sawtooth characteristics, such that the beam 
Regarding independent claim 4, Hassanfiroozi in view of Duston and further in view of Duston, as applied in the rejection of claim 1, discloses: in Hassanfiroozi, a varifocal lens system comprising two lenses and liquid crystal polymers; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”); in Duston, a beam steering liquid crystal system; Duston, figs. 2A, 2B, 14 and 15 par. [0135] (“by varying the electric potential applied to the differing thicknesses of the electro-optic layer 1540, a substantially homogeneous electric field can be applied resulting in a substantially linear index gradient”); and, in Galstian discloses in figure 9b a configuration using a resistive electrode 16 to improve the saw tooth profile, Galstian, fig. 9b and par. [0093], a configuration having staggered liquid crystal layers 120. Galstian, fig. 12 and par. [0108].



a bulk substrate comprising an electro-optical material; Duston, figs. 2A, 2B, 14 and 15 par. [0135] (“by varying the electric potential applied to the differing thicknesses of the electro-optic layer 1540, a substantially homogeneous electric field can be applied resulting in a substantially linear index gradient”); Galstian, fig. 9b and par. [0093] (a configuration using a resistive electrode 16 to improve the saw tooth profile) and fig. 12 and par. [0108] (configuration having staggered liquid crystal layers 120).
a transparent low-side electrode positioned on a first side of the bulk substrate; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531; Duston, par. [0066]; Galstian, par. [0060].
a high-side electrode positioned in electrical proximity to a second side of the bulk substrate; Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”); Duston, figs. 2A, 2B, 14 and 15; Galstian, figs. 9b and 12.
a varifocal lens (VFL) circuit structured to adjust a voltage gradient across the bulk substrate, thereby operating the bulk substrate as a VFL. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531. 
because the resulting configuration would facilitate tracking “movement of the light source relative to the light steering assembly;” Duston, par. [0090]; and would facilitate enhancing the effective aperture. Galstian, Abstract.

2. The system of claim 1, wherein at least one of the first lens or the second lens comprises a varifocal lens (VFL). Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
2, wherein the VFL comprises an electro-optical material electrically coupled to a high-side electrode and a low-side electrode, and wherein the beam steering circuit is further structured to adjust a focal length of the at least one of the first lens or the second lens. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
5. The apparatus of claim 4, wherein the high-side electrode comprises a closed loop electrode positioned on the second side of the bulk substrate. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
6. The apparatus of claim 5, wherein the closed loop electrode comprises a symmetrically closed loop. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 
7. The apparatus of claim 5, wherein the closed loop electrode comprises a circular electrode. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
8. The apparatus of claim 4, wherein the high-side electrode comprises a first high-side electrode positioned along a first edge of a viewing area of the bulk substrate, and a second high-side electrode positioned along a second edge of the viewing area of the bulk substrate. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
9. The apparatus of claim 8, wherein the first high-side electrode and the second high-side electrode are positioned outside an optical path of the viewing area of the bulk substrate. Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).
10. The apparatus of claim 8, wherein the first high-side electrode and the second high-side electrode are positioned within an optical path of the viewing area of the bulk substrate. Hassanfiroozi, figs. 1 and 2 (3D- and 2D-mod lens) and Hassanfiroozi, p. 8531 
11. The apparatus of claim 7, wherein the first high-side electrode and the second high-side electrode are transparent. Hassanfiroozi, figs. 1 and 2; Duston, figs. 2A, 2B, 14 and 15; Galstian, figs. 9b and 12.
12. The apparatus of claim 8, wherein the VFL circuit is further structured to adjust the voltage gradient by commanding a first voltage value to the first high-side electrode, and by commanding a second voltage value to the second high-side electrode. Hassanfiroozi, figs. 1 and 2; Duston, figs. 2A, 2B, 14 and 15; Galstian, figs. 9b and 12 and Abstract (“An arrangement of electrodes is configured to provide a spatially varying electric field distribution within a number of zones within the liquid crystal layer. The liquid crystal optical device is structured to provide a spatial variation in optical phase delay with a transition at a boundary between zones which is an approximation of a sawtooth waveform across the boundaries of multiple zones. The arrangement of electrodes, device layered geometry and methods of driving the electrodes increase the effective aperture of the overall optical device.”).

13. The apparatus of claim 12, wherein the first voltage value and the second voltage value have an equal magnitude, and an opposite sign. Galstian, figs. 9b and 12 and Abstract (“An arrangement of electrodes is configured to provide a spatially varying electric field distribution within a number of zones within the liquid crystal layer. The liquid crystal optical device is structured to provide a spatial variation in optical phase delay with a transition at a boundary between zones which is an approximation of a sawtooth waveform across the boundaries of multiple zones. The arrangement of electrodes, device layered geometry and methods of driving the electrodes increase the effective aperture of the overall optical device.”).
14. The apparatus of claim 12, wherein the VFL circuit is further structured to adjust the voltage gradient by commanding a third voltage value to the transparent low-side electrode. Hassanfiroozi, p. 8531 (“The orientation of LC directors is determined by potential differences across the two conductive layers at the top and bottom of the liquid crystal. This can change LC lens properties.”).

because the resulting configuration would facilitate tracking “movement of the light source relative to the light steering assembly;” Duston, par. [0090]; and would facilitate enhancing the effective aperture. Galstian, Abstract.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2 July 2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 609.04(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883